Name: Commission Regulation ( EEC ) No 3/92 of 20 December 1991 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  America;  cooperation policy
 Date Published: nan

 4. 1 . 92 Official Journal of the European Communities No L 1 /5 COMMISSION REGULATION (EEC) No 3/92 of 20 December 1991 on the supply of various lots of butteroil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regula ­ tion (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 600 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant cost ; HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering proce ­ dure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in this tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. O OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 1 /6 Official Journal of the European Communities 4. 1 . 92 ANNEX LOT A 1 . Operation No (') : 1 474/90 2. Programme : 1990 3. Recipient : Enimport (Sr Wilfredo Delgado) Carretera a Masaya, Frente a Camino de Oriente ; tel . 67 10 32, fax 74 688  Managua 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Nicaragua 6. Product to be mobilized : Butteroil 7. Characteristics and quality of the goods (2) : (see OJ No C 114, 29. 4. 1991 , p. 6 (under I.E.I ) 8 . Total quantity : 600 tonnes 9. Number of lots : one 10 . Packaging and marking : 200 kg See OJ No C 114, 29. 4. 1991 , p. 7 (under I.E.2.1 and I.E.3) Markings in Spanish 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  San Juan del Sur  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : San Juan del Sur 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  20. 3. 1992 18 . Deadline for the supply : 17. 4. 1992 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 20 . 1 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 3. 2. 1 992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 3  3.4.1 992 (c) deadline for the supply : 30. 4. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon, 17. 2. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6  17. 4. 1992 (c) deadline for the supply : 15 . 5 . 1992 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Bruxelles (telex : AGREC 22037 B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer ^: refund applicable on 15. 11 . 1991 , fixed by Commission Regulation (EEC) No 3328/91 (OJ No L 314, 15. 11 . 1991 , p. 23) 4. 1 . 92 Official Journal of the European Communities No L 1 /7 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium-134 and - 137 levels. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33 . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8. 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of the Annexes . /